Citation Nr: 1524499	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-21 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for residuals third metacarpal fracture, right wrist and hand, with scar.

2.  Entitlement to an evaluation in excess of 20 percent for reflex sympathetic dystrophy, right hand.

3.  Entitlement to an evaluation in excess of 10 percent for dermatitis, right hand.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1987 to August 1990.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The VA RO in Reno, Nevada now has jurisdiction over this claim.


REMAND

The Veteran last underwent a VA orthopedic examination for his right wrist/hand disability in February 2013, over two years ago, and at his May 2014 Board hearing, he testified that his disability was worse.  Accordingly, on remand the RO must afford the Veteran a new VA examination to assess the current severity of his right wrist/hand disability, with scar.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (holding that where a Veteran claims his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of Veteran's current condition, VA is required to provide a new examination).

The Board also finds that not all of the Veteran's VA treatment records are associated with his file.  On remand the RO must ensure that any outstanding records pertaining to the period on appeal, beginning May 2010, are associated with the evidence of record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must attempt to obtain VA treatment records dated between January 2013 and September 2013, to include the above-referenced February 2013 VA examination report, as well as all current VA treatment for the Veteran's service-connected right hand/wrist disorder, and all associated residuals.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination(s) to determine the current severity of his service-connected right wrist/hand disorders, to include all associated residuals.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include x-rays of the right wrist/hand.  All pertinent symptomatology and findings should be reported in detail.

The examination report must specifically state the degree of disability present in the Veteran's right wrist, to include whether there is favorable or unfavorable ankylosis in any degree of palmar flexion or dorsiflexion, or with ulnar or radial deviation.

Similarly, the examiner must specifically state any degree of disability present in the digits of the Veteran's right hand, to include whether there is favorable or unfavorable ankylosis of the digits, and if so, which specific digits are affected.

The examiner must also conduct range of motion studies on the Veteran's wrist and hand and identify any objective evidence of pain.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right wrist/hand disability.

The examiner must also report all pertinent symptomatology and findings with regard to the Veteran's right hand reflex sympathetic dystrophy.  All indicated tests and studies must be performed.  The examiner must specifically state whether the Veteran's right hand reflex sympathetic dystrophy results in complete or incomplete paralysis of any nerve.  The specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.

The examiner must also indicate the percentage of the Veteran's entire body or of the exposed areas are affected by his service-connected dermatitis.  The examiner must also state whether the Veteran's service-connected dermatitis required intermittent, near constant, or constant systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, the periods and duration of such use.  All special studies deemed necessary must be conducted.

With regard to the scar associated with the Veteran's service-connected right wrist and hand, the examiner must describe the location and size of the scar, and state whether it is superficial, causes limitation of motion, is unstable, is keloid, or is painful on examination.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

